DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 05/26/2022. As indicated by the amendment: claims 1-2, 8 and 19 have been amended, claim 9 has been cancelled, and new claim 21 has been added. Claims 1-8 and 10-21 are presently pending in the application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the ranging sensor" in lines nine and eleven of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 recites the limitation "the ranging camera" in line seven of the claim.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 14 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paladini (US 2013/0172739 A1).
Regarding claim 1, Paladini discloses a spatial registration apparatus comprising: a gamma ray detector (12/22; par. [0052]) ; a ranging camera (14/24; par. [0046] – ultrasound camera that senses, records and displays sound waves) rigidly connected with the gamma ray detector (par. [0046]); and at least one processor (30) operatively coupled with a memory (32), the memory having instructions for execution by the at least one processor, wherein the memory stores a relative location and orientation between the gamma ray detector and the rigidly connected ranging camera (par. [0045] and [0049]), wherein the instructions, when executed by the at least one processor, cause the at least one processor to capture distance values to selected points on a surface of an object scanned by the ranging sensor, create a three-dimensional (3D) model of the surface using the distance values, determine a pose of the ranging sensor with respect to the 3D model of the surface of the object (par. [0109]-[0114] and [0116]-[0120]), and then transform the pose, using the stored relative location and orientation between the gamma ray detector and the rigidly connected ranging camera, to determine a first spatial position and orientation of the gamma ray detector with respect to the 3D model of the surface of the object, the at least one first processor associating scanning data from the gamma ray detector with the first spatial position and orientation of the gamma ray detector to create a first spatially registered scan, the scanning data from the gamma ray detector being time synchronized with the first spatial position and orientation of the gamma ray detector (par. [0061]-[0062], [0064]-[0065], [0066], [0069]-[0073] and [0075]-[0077]).
Regarding claim 4, Paladini discloses the apparatus of claim 1, wherein the gamma ray detector (12/22) includes a gamma ray probe that includes a semiconductor detector or a scintillator (par. [0052] and [0041]).
Regarding claim 5, Paladini discloses the apparatus of claim 1, wherein the instructions for execution by the at least one processor further cause the processor to construct a two-dimensional (2D) or a 3D model of a radioactive tracer with respect to the object using the first spatially registered scan (par. [0085], [0102] and [0116]-[0118]).
Regarding claim 6, Paladini discloses the apparatus of claim 5, wherein the instructions for execution by the at least one processor further cause the processor to render, on a display, the 2D or 3D model of the radioactive tracer (par. [0116]-[0119]).
Regarding claim 7, Paladini discloses the apparatus of claim 1, wherein the object includes a body of a patient, the instructions for execution by the at least one processor further cause the processor to guide a human or robotic operator to move a medical instrument to a particular point on or within the patient's body using the 3D model of the surface of the object (par. [0125]-[0126]).
Regarding claim 14, Paladini discloses a spatial registration apparatus comprising: a gamma ray detector (12/22; par. [0052]); a camera (14/24; par. [0046] – ultrasound camera that senses, records and displays sound waves) rigidly connected with the gamma ray detector (par. [0046]); and at least one processor (30) operatively coupled with a memory (32), the memory having instructions for execution by the at least one processor, wherein the memory stores a relative location and orientation between the gamma ray detector and the rigidly connected camera (par. [0045] and [0049]), wherein the instructions, when executed by the at least one processor, cause the at least one processor to capture distance values to selected points on a surface of an object scanned by the camera, create a three-dimensional (3D) model of the surface using the distance values, determine a pose of camera with respect to the 3D model of the surface of the object (par. [0109]-[0114] and [0116]-[0120]), and then transform the pose, using the stored relative location and orientation between the gamma ray detector and the rigidly connected camera, to determine a first spatial position and orientation of the gamma ray detector with respect to the 3D model of the surface of the object, the at least one first processor associating scanning data from the gamma ray detector with the first spatial position and orientation of the gamma ray detector to create a first spatially registered scan, the scanning data from the gamma ray detector being time synchronized with the first spatial position and orientation of the gamma ray detector (par. [0061]-[0062], [0064]-[0065], [0066], [0069]-[0073] and [0075]-[0077]).
Regarding claim 16, Paladini discloses the apparatus of claim 14, wherein the instructions for execution by the at least one processor further cause the processor to construct a two-dimensional (2D) or a 3D model of a radioactive tracer with respect to the object using the first spatially registered scan (par. [0085], [0102] and [0116]-[0118]).
Regarding claim 17, Paladini discloses the apparatus of claim 16, wherein the instructions for execution by the at least one processor further cause the processor to render, on a display, the 2D or 3D model of the radioactive tracer (par. [0116]-[0119]).
Regarding claim 18, Paladini discloses the apparatus of claim 14, wherein the object includes a body of a patient, the instructions for execution by the at least one processor further cause the processor to guide a human or robotic operator to move a medical instrument to a particular point on or within the patient's body using the 3D model of the surface of the object (par. [0125]-[0126]).
Regarding claim 19, Paladini discloses a method for viewing a radioactive tracer within tissue of a subject, the method comprising: placing a gamma ray detector (12/22) and a ranging sensor (14/24 – ultrasound camera that senses, records and displays sound waves) over a subject, the ranging sensor rigidly connected with the gamma ray detector (par. [0046], [0096]; Figs. 1-4); acquiring scanning data of a radioactive tracer within the subject from the gamma ray detector (par. [0010], [0041], [0102]); scanning the subject with the ranging camera while acquiring the scanning data (par. [0096] – 40 and 44 simultaneously); determining a pose of the ranging camera with respect to the subject (par. [0109]-[0114]); obtaining a stored relative location and orientation between the gamma ray detector and the rigidly connected ranging camera (par. [0116]-[0120]); transforming the pose using the relative location and orientation to determine a first spatial position and orientation of the gamma ray detector with respect to the subject (par. [0116]-[0120]); associating the first spatial position and orientation of the gamma ray detector with the scanning data from the gamma ray detector to create a first spatially registered scan, the scanning data from the gamma ray detector being time synchronized with the first spatial position and orientation of the gamma ray detector (par. [0116]-[0120]); building a two-dimensional (2D) or a three-dimensional (3D) model of the radioactive tracer using the first spatially registered scan; and deriving visualization data from the 2D or 3D model (par. [0116]-[0120]).
Regarding claim 20, Paladini discloses the method of claim 19, further comprising displaying the 2D or 3D model of the radioactive tracer with respect to an outline of a body of the subject (par. [0129]-[0135]).
Regarding claim 21, Paladini discloses the apparatus of claim 14, wherein causing the at least one processor to create a 3D model of the surface of the object scanned by the camera comprises causing the at least one processor to create a 3D model of a surface of a body of a patient scanned by the camera (par. [0061]-[0062], [0064]-[0065], [0066], [0069]-[0073], [0075]-[0077], [0109]-[0114] and [0116]-[0120]) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paladini, in view of Kimchy et al. (US 2004/0054248 A1).
Regarding claim 3, Paladini discloses the apparatus of claim 1, but does not specifically disclose wherein the gamma ray detector includes a Compton imager or a collimator based imager. Kimchy teaches an analogous apparatus and teaches that it is known that gamma ray detectors can include both a scintillator (as disclosed by Paladini), and a collimator for emitting and detecting radiation (par. [0130]). It would have been obvious to one having ordinary skill in the art to have included the collimator in the gamma ray detector of Paladini such that the detector can both emit and detect radiation, as taught by Kimchy.
Regarding claim 10, Paladini discloses the apparatus of claim 8, but does not specifically disclose wherein the gamma ray detector includes a Compton imager or a collimator based imager. Kimchy teaches an analogous apparatus and teaches that it is known that gamma ray detectors can include both a scintillator (as disclosed by Paladini), and a collimator for emitting and detecting radiation (par. [0130]). It would have been obvious to one having ordinary skill in the art to have included the collimator in the gamma ray detector of Paladini such that the detector can both emit and detect radiation, as taught by Kimchy.

Allowable Subject Matter
Claims 8 and 10-13 are allowed.
Claims 2 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach, or otherwise render obvious, the claimed invention comprising, inter alia, a gamma ray detector; a ranging camera or sensor rigidly connected with the gamma ray detector, wherein the ranging sensor or camera is selected from the a group consisting of an optical camera, a stereoscopic imaging camera, an infrared camera, a scanning laser camera, a flash laser camera, a time-of-flight camera, and a structured light camera; and at least one processor operatively coupled with a memory, the memory having instructions for execution by the at least one processor, wherein the memory stores a relative location and orientation between the gamma ray detector and the rigidly connected ranging camera, wherein the instructions, when executed by the at least one processor, cause the at least one processor to capture distance values to selected points on a surface of an object scanned by the ranging camera, create a three-dimensional (3D) model of the surface using the distance values, determine a pose of the ranging camera with respect to the 3D model of the surface of the object, and then transform the pose, using the stored relative location and orientation between the gamma ray detector and the rigidly connected ranging camera, to determine a first spatial position and orientation of the gamma ray detector with respect to the 3D model of the surface of the object, the at least one first processor associating scanning data from the gamma ray detector with the first spatial position and orientation of the gamma ray detector to create a first spatially registered scan, the scanning data from the gamma ray detector being time synchronized with the first spatial position and orientation of the gamma ray detector. Paladini teaches the invention wherein the ranging sensor is an ultrasound sensor/camera, but does not specifically teach creating 3D models and spatially registered scans using images and data from an optical camera, a stereoscopic imaging camera, an infrared camera, a scanning laser camera, a flash laser camera, a time-of-flight camera, or a structured light camera. Nagler et al. (US 2004/0204646 A1) teaches an apparatus having a gamma ray detector (22; par. [0130]; Fig. 7A); an optical camera (113; par. [0129]; Fig. 7A) and an ultrasound sensor (108; par. [0131]; Fig. 7A) for intracorporeal imaging. However, Nagler does not specifically disclose how imaging data is processed and displayed. Nagler does not specifically teach creating 3D models and spatially registered scans using images and data from the optical camera. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight. Accordingly, claims 8 and 10-13 are allowed.

Response to Arguments
Applicant's arguments filed 05/26/2022 have been fully considered but they are not persuasive. Applicant relies on the inclusion of camera in lieu of sensor in independent claims 1, 14 and 19. However, Paladini teaches using an ultrasound system which senses, records and displays sound waves. Thus, the ultrasound system of Paladini is considered a camera as it provides acoustic images. As discussed above regarding claims 8, 2 and 15, Paladini does not disclose the camera being an optical camera, a stereoscopic imaging camera, an infrared camera, a scanning laser camera, a flash laser camera, a time-of-flight camera, or a structured light camera. Accordingly, the rejections of independent claims 1, 14 and 19 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795  


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795